Citation Nr: 0905896	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  07-07 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for recurring deep venous thrombosis (DVT) with 
varicosities in the left leg. 


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army 
from August 1990 to March 2006. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (RO).  In pertinent part of that rating decision, the 
RO granted service connection for recurring DVT with 
varicosities in the left leg and assigned the disability a 10 
percent rating effective from April 1, 2006.  The veteran 
disagrees with the currently assigned disability evaluation.

Issues not on appeal.

In the April 2006 rating decision, the RO also granted 
service connection with a noncompensable rating for right leg 
varicosities, status post DVT.  While the Veteran filed a 
notice of disagreement in July 2006, and the RO issued a 
statement of the case, the veteran failed to perfect an 
appeal as to that issue.  In June 2008, the Veteran filed 
claim for an increased rating for this service-connected 
disability in the right leg.  By way of a November 2008 
rating decision, the RO granted a staged increase rating of 
10 percent with an effective of June 6, 2008 for the right 
leg condition.  The Veteran has not yet filed an appeal for 
this issue.  

Also by way of the April 2006 decision, the RO denied service 
connection for high blood pressure and awarded service 
connection with a noncompensable rating for dermatitis.  The 
Veteran expressed disagreement with both matters on his July 
2007 VA Form 9.  The RO issued statements of the case for 
these issues in July 2007 and January 2008, however, the 
veteran did not return a timely appeal for either matter.

In the November 2008 rating decision, the RO also continued 
noncompensable evaluations previously assigned for dermatitis 
and for left ear hearing loss.  As of the date of this 
decision, the Veteran has not filed a notice of disagreement 
regarding either of these issues. 


FINDINGS OF FACT

The Veteran's service-connected left leg DVT with 
varicosities is manifested by palpable varicosities in the 
left leg, visible varicosities in the left foot, and aching 
and fatigue in the left leg after prolonged standing or 
walking; symptoms are relieved by rest.  The evidence does 
not show persistent edema, incompletely relieved by elevation 
of the extremity, with or without beginning stasis 
pigmentation or eczema. 


CONCLUSION OF LAW

The scheduler criteria have not been met for a disability 
rating in excess of 10 percent for left leg DVT with 
varicosities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.104, 
Diagnostic Code 7199-7120 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Here, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims held that in 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice it intended to serve has been fulfilled. 
 Dingess, 19 Vet. App. at 490-91.  Thus, because the notice 
that was provided before service connection was granted was 
legally sufficient, VA's duty to notify in this case has been 
satisfied.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the Veteran's 
service treatment records.  The Veteran was afforded VA 
examinations in December 2005 and May 2008.  Significantly, 
the Veteran has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
Veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000).

2.	Increased Rating for Left Leg DVT, with Varicosities

Legal Criteria

Disability evaluations are determined by the application of 
the facts presented to a schedule of ratings that is based on 
the average impairment of earning capacity caused by a given 
disability.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When 
evaluating the severity of a disability, VA will consider the 
entire history of the disability including records of social 
impairment.  See 38 C.F.R. § 4.126(a); Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  

In cases involving the assignment of an initial rating 
following the award of service connection, VA must address 
all evidence that was of record from the date of the filing 
of the claim on which service connection was granted (or from 
other applicable effective date).  Fenderson v. West, 12 Vet. 
App. 119, 126-127 (1999).  The analysis in the following 
decision is undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  See id.; Hart v. Mansfield, 21 Vet. App. 505 
(2007).  This practice is known as "staged" ratings.  

The RO has appropriately assigned the Veteran's service-
connected left leg DVT with varicosities a 10 percent rating 
by analogy to a general set of criteria applicable to 
diseases of the arteries and veins found at 38 C.F.R. 
§ 4.104, Diagnostic Code 7199-7120, as analogous to 
Diagnostic Code 7120.  See 38 C.F.R. §§ 4.20, 4.27.  Under 
the criteria found at Diagnostic Code 7120, a 10 percent 
rating is warranted when there is intermittent edema of the 
extremity or aching and fatigue in the leg after prolonged 
standing or walking, with symptoms relieved by elevation of 
extremity or compression hosiery.  38 C.F.R. § 4.104, 
Diagnostic Code 7120  

A higher disability rating of 20 percent is warranted for 
persistent edema, incompletely relieved by elevation of the 
extremity, with or without beginning stasis pigmentation or 
eczema.  Id. 

It is not expected that all cases will show all the findings 
specified; however, in all instances it is expected that 
there will be sufficient findings as to identify the disease 
and the disability there from, and to coordinate the rating 
with the identified impairment of function.  38 C.F.R. § 
4.21.  Where there is a question as to which of two rating 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.    

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Any reasonable doubt 
will be resolved in favor of granting the Veteran's claim.  
38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2008).  

Factual Background and Analysis 

The Veteran first experienced symptoms of swelling and 
numbness in his left leg in July 1991 while on active duty 
for the United States Army.  On that date, he was diagnosed 
and treated with medication, including Coumadin, for DVT in 
his left leg.  The Veteran was treated again for DVT in his 
left in May 1995, December 1995 and December 1997.  In a 
December 2005 discharge examination, the examiner diagnosed 
the Veteran with recurring DVT in the left leg. He has no 
history of surgery for DVT.  

The Veteran's claims file also includes private treatment 
records for DVT.  From April 1998 to December 1998, the 
Veteran underwent seven sessions of anticoagulation therapy 
for prevention of DVT.  A January 2000 statement from Dr. R. 
Schriber indicated that he was concerned about the Veteran's 
clotting problem and recommended that he receive Coumadin 
therapy on a permanent basis.  Medical treatment records by 
Dr. C. Mitchell showed that the Veteran was treated in August 
2006 and in September 2006 for infections in his left leg.  
The records do not indicate whether these infections were 
related to a DVT in the Veteran's lower left extremity; 
however, the Veteran has stated in his formal appeal (VA 
Form-9) that a private medical provider informed him that he 
is more susceptible to infections in that extremity as a 
result of the recurring DVT.  

In a May 2008 VA examination report, the examiner diagnosed 
the Veteran with left leg DVT with varicosities, mild.  
During the examination, the Veteran stated that he 
experienced numbness in both of his feet while he was running 
or bicycling, and that he would not regain sensation in both 
of his feet until after five minutes of rest.  He stated that 
he did not have any pain in his left leg, but he did have 
symptoms of constant numbness. The Veteran reported that he 
did not wear compression hosiery, and that he took two 325 mg 
tabs of aspirin daily for the prevention of DVT.  The Veteran 
stated that the DVT in the left leg did not affect his 
occupation or his daily living.   Upon examination of the 
Veteran's lower left extremity, the examiner recorded that 
the Veteran's left leg showed palpable varicosities and his 
left foot showed visible varicosities.  There was mild stasis 
pigmentation in the lower leg, but there was no edema, 
ulcers, or eczema present.  The examiner also noted that the 
Veteran did not experience tenderness in his lower left 
extremity upon examination.  

Based on the foregoing, the Board first finds that an 
evaluation in excess of 10 percent for the Veteran's service-
connected left leg DVT with varicosities is not warranted.  
The findings from the Veteran's service medical records, the 
private treatment records, January 2000 private physician 
statement, and the May 2008 VA examination report, when 
applied to the diagnostic criteria as discussed above, show 
that a 10 percent rating, and no higher, is warranted.  These 
records show that the Veteran's disability was characterized 
by recurring symptoms of swelling and numbness that were 
effectively relieved by medications and did not require the 
use of compression hosiery.  The May 2008 examiner reported 
findings of palpable varicosities in the left leg and visible 
varicosities in the left foot.  The examiner reported mild 
stasis pigmentation in lower left extremity.  However, the 
examiner reported that there was no edema, ulcers, or eczema 
present in the Veteran's lower left extremity.  These 
symptoms more closely approximate the criteria for a 10 
percent rating, than they do the criteria of a higher rating 
under Diagnostic Code 7120.  Accordingly, a higher disability 
rating under that Diagnostic Code is not warranted.  
38 C.F.R. § 4.104, Diagnostic Code 7120.

The Board has considered whether a higher (20 percent) rating 
under Diagnostic Code 7120 is warranted for the Veteran's 
disability, but has concluded that the objective findings are 
insufficient for such an increase.  38 C.F.R. § 4.104, 
Diagnostic Code 7120.  For a 20 percent evaluation, the 
medical evidence must show persistent edema, incompletely 
relieved by elevation of the extremity, with or without 
beginning stasis pigmentation or eczema.  Id.  While the 
Veteran has mild stasis pigmentation in lower left extremity, 
there are no findings of persistent edema, or even 
intermittent edema.  Further, the Veteran has reported that 
his symptoms are completely relieved by medication and rest.  
Therefore, a rating in excess of the current 10 percent 
evaluation is not warranted.  Id. 

As a final note, the Board finds that the signs and symptoms 
of the Veteran's service-connected left leg DVT with 
varicosities have been shown to be relatively consistent 
during the entire appeal period under Diagnostic Code 7120; 
"staged ratings" are not warranted.


ORDER

Entitlement to increase of initial disability rating in 
excess of 10 percent for left leg deep venous thrombosis with 
varicosities is denied. 




____________________________________________

DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


